USCA11 Case: 20-10765      Date Filed: 01/21/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-10765
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:19-cr-20521-KMM-4

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                            versus

OVIDIO NUNEZ,

                                                        Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (January 21, 2021)


Before WILSON, ROSENBAUM, and BLACK, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal waiver

in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d
         USCA11 Case: 20-10765      Date Filed: 01/21/2021   Page: 2 of 2



1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was

made knowingly and voluntarily).




                                        2